                         UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

    UNITED STATES OF AMERICA,                       Case No. 3:17-cr-00108
                      Plaintiff,
                                                    MEMORANDUM IN SUPPORT OF
         vs.                                        MOTION FOR COMPASSIONATE
                                                    RELEASE PURSUANT TO
    ALONZO DEAN JENKINS,
                                                    18 U.S.C. § 3582(c)(1)(A)
                      Defendant.


        COMES NOW ALONZO DEAN JENKINS, by and through counsel and hereby

respectfully moves this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for a reduction in

sentence. As amended by the First Step Act, the compassionate release statute allows courts

to reduce sentences for “extraordinary and compelling” reasons. Such reasons are present

here.

        Mr. Jenkins can establish extraordinary and compelling grounds for a reduction in

sentence due to the unacceptably high risk of death or permanent damage to his health that

he faces by the COVID-19 pandemic. The highly contagious disease has so far infiltrated

most federal prisons – including Canaan USP, the facility where Mr. Jenkins is housed,

which currently has reported 358 positive tests.1

        Mr. Jenkins has a medical diagnosis of high blood pressure or hypertension, for

which he receives medications, that may place him at increased risk if he is exposed to the


1
      BOP: COVID-19 Update https://www.bop.gov.coronavirus/index.jsp (last visited
March 31, 2021).
                                                                                         1



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 1 of 24
coronavirus.2 According to the CDC,3 based on his medical condition(s), conditions

including “possibly high blood pressure (hypertension) can make you more likely to get

severely ill from COVID.” (emphasis in original).4 Mr. Jenkins has a release plan in place

where he proposes living with his elderly grandparents who are in need of physical

assistance, finding employment, and participating in treatment.

       Granting this motion is entirely consistent with U.S.S.G. § 1B1.13, the Guidelines

policy statement for compassionate release motions. In particular, Mr. Jenkins can satisfy

the Application Note categories of “extraordinary and compelling circumstances,” based

on his medical condition,5 as well as the catchall “other reasons” category.6




2
        Mr. Jenkins’ diagnosis is listed in his PSR. [Dkt. 91 at 20] Additional
documentation of this diagnosis or medications will be provided to the court as soon as it
is received.
3
  See Centers for Disease Control and Prevention, People Who Are at Increased Risk for
Severe Illness, (June 25, 2020), available at: https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html; High blood pressure
(hypertension) is listed as a condition that might put individuals at an increased risk.
People of Any Age with Underlying Medical Conditions, CTRS. FOR DISEASE
CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2
F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited April
1, 2021).
4
        See id (Certain Medical Conditions and Risk for Severe COVID-19 Illness |
CDC)/
5
    U.S.S.G. § 1B1.13 cmt. n.1(A)(ii) (defining “extraordinary and compelling
circumstances” where defendant suffers from medical condition that substantially
diminishes defendant’s ability to provide self-care within a correctional environment).
6
  Id. cmt. n.1(D) (as determined by the BOP director there exists “extraordinary and
compelling reason other than, or in combination with, the reasons described in subdivisions
(A) through (C)).
                                                                                         2



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 2 of 24
       Mr. Jenkins’ continued confinement at USP Canaan, in the midst of the COVID-19

pandemic (which has now infiltrated Mr. Jenkins’ facility,) poses a serious and

particularized threat to his health and life. Mr. Jenkins asks that the Court reduce the

originally imposed 100-month sentence by 50 months, to time served.7

       Undersigned counsel sent a letter to the warden of USP Canaan on February 9, 2021

on behalf of Mr. Jenkins.8 Thirty days has passed from that time, therefore as explained

below, this Court is empowered to adjudicate the merits of his application for

compassionate release. The warden of the facility has not yet provided a response to

client’s application. Mr. Jenkins asks that the Court find that he has exhausted

administrative remedies.

       As to the scope of relief, Mr. Jenkins’ proposed release plan, as set forth below, is

a solid plan that should assure this Court that he would not pose a danger to the community

if released. As an alternative, however, Mr. Jenkins does not object to this Court modifying

his term of supervised release to include home detention with or without electronic

monitoring for the period of time equal to the remaining term of incarceration he would

serve without this Court’s modification order if the court wants extra assurances. Such a

modification will effectively allow him to finish the remaining portion of his prison

sentence on home confinement, which will in turn allow him to protect himself and others


7
       Mr. Jenkins was arrested on November 17, 2017 and his current release date per
BOP’s website is February 10, 2025, therefore with credit for good time he is close to
serving half of his sentence.
8
       See Attachment A (letter to Warden)
                                                                                          3



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 3 of 24
from the spread of COVID-19 by sheltering in place at his grandparents’ residence and

helping them.

       Mr. Jenkins’ grandparents raised him [See PSR, Dkt. 91 at 18] but are now in their

80’s and would greatly benefit from Mr. Jenkins’ assistance with physical tasks that are

difficult for them to perform without assistance. Mr. Jenkins has demonstrated his ability

and willingness to help elderly people by performing physical tasks that are much easier

for a young man to perform. [See Dkt. 83-1 at 4] Mr. Jenkins has a close relationship with

his grandparents and lived with them when he was growing up, prior to getting into criminal

trouble. [Dkt. 91 at 18] Both grandparents would welcome Mr. Jenkins back into their

home. Mr. Jenkins’ grandfather is a pastor and who has depended on Alonzo “in helping

the elderly and others.” [Dkt 83-1 at 4] Mr. Jenkins’ grandmother continues to maintain

contact with her grandson. Both grandparents communicated with counsel that they are

supportive of his release to their home in Atlanta, Georgia where they could benefit from

his assistance.

                  I.     PROCEDURAL HISTORY OF THE CASE
       On November 20, 2018, this court sentenced Mr. Jenkins to 100 months’

incarceration with 3 years’ supervised release for Felon in Possession of a Firearm in

violation of 18 USC secs. 922(g)(1) and 924 (a)(2). [Dkt. 94]           The court strongly

recommended that Mr. Jenkins be paced at FCI Jesup or USP Atlanta to allow for family

visitation, and that Mr. Jenkins be evaluated for participation in the Residential Drug Abuse

Program.    [Dkt. 94]    This class C felony carries a maximum penalty of 10 years

                                                                                           4



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 4 of 24
imprisonment9 and a Guidelines range of 100-120 months. [See Dkt. 77; Dkt. 91 at 1 ]

         Mr. Jenkins was arrested on November 17, 2017. [See docket report, no docket

number provided] It appears from the docket report that Mr. Jenkins has been in custody

in connection with the present offenses since his arrest. According to the Bureau of

Prisons, his current release date is February 10, 2025, leaving about 46 months to serve of

the original 100-month sentence.

         In the past, as a young man, Mr. Jenkins had some disciplinary cases while

incarcerated. [Dkt. 91 at 2] The last such incident discussed in the PSR occurred in 2018.

[Id.] Since that time Mr. Jenkins has made good use of his time (to the extent that he has

been able to with COVID-19 restrictions in place). He participated and completed multiple

classes that were offered to him and had been working in the kitchen at USP Canaan. There

is a sole recent report that deserves discussion: a prohibited cell phone was found in a

room in USP Canaan and the inmates who had access to the area, including Mr. Jenkins,

were disciplined for the unauthorized phone.       There was nothing tying the phone

specifically to Mr. Jenkins, but he was disciplined because he was one of the inmates who

had access to the area where the phone was discovered.


                                   II.   ARGUMENT
    A.      The court has the authority to consider Mr. Jenkins’ motion because more
            than 30 days have elapsed since the request was received by the warden.




9
         18 USC 922(g)(1), 18 USC 924 (a)(2).
                                                                                         5



         Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 5 of 24
        Although the compassionate release statute previously permitted sentence

reductions only upon motion of the Director of the Bureau of Prisons (BOP), Congress

expanded the statute in the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat.

5194, 5239 (Dec. 21, 2018). As amended, § 3582(c)(1)(A)(i), now permits courts to

consider motions filed by the defendant so long as “the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf,” or after “the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier[.]”

        In this case, the timing provision has been satisfied. Mr. Jenkins submitted a request

for reduction in sentence to the warden of his facility on February 9, 2021, more than 30

days ago, providing the basis for the Court to consider this motion. See, e.g., United States

v. Joling, 2020 WL 1903280, at *2 (D. Oregon April 17, 2020) (quoting Brown v. United

States, 411 F. Supp. 3d 446, 452 (S.D. Iowa 2019) (“Exhaustion occurs when the BOP

denies a defendant’s application or lets thirty days pass without responding to it.”)); United

States v. Robinson, 2019 WL 2567356, at *2 (W.D. Wash. June 21, 2019) (staying

consideration of a compassionate release motion for exactly the 30-day period). This

motion is ripe for review on the merits.]

   B.      This Court is empowered to determine what constitutes “extraordinary and
           compelling” reasons that justify a reduction in sentence.

        Title 18, United States Code § 3852(c)(1)(A)(i) allows a court to reduce an inmate's

sentence if the court finds that (1) “extraordinary and compelling reasons” warrant a

                                                                                            6



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 6 of 24
reduction, (2) the reduction would be “consistent with any applicable policy statements

issued by the Sentencing Commission,” and (3) the applicable sentencing factors under §

3553(a) warrant a reduction. Congress has not defined the term “extraordinary and

compelling,” but the Sentencing Commission (“Commission”) has issued a policy

statement defining the term.

       The policy statement authorizes a reduction in sentence when there are

“extraordinary and compelling reasons” that warrant the reduction; or the “defendant (i) is

at least 70 years old; and (ii) has served at least 30 years in prison” for the offense or

offenses for which the defendant is imprisoned, provided that the defendant is not a danger

to the safety of any other person or to the community, and the reduction is consistent with

this policy statement.” U.S.S.G. § 1B1.13(1)(A)-(B).

       The application notes also provide three examples of “extraordinary and compelling

circumstances,” which includes (1) a defendant who is suffering from a terminal illness,

defined as “a serious and advanced illness with an end of life trajectory”; (2) a defendant

who is suffering from a serious physical or medical condition or cognitive impairment, or

mental health impairment because of the aging process that “substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility

and from which he or she is not expected to recover”; and (3) the defendant (i) is at least

65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or

her term of imprisonment, whichever is less. U.S.S.G. § 1B1.13(1)(A)-(B) (emphasis
                                                                                             7



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 7 of 24
added). A fourth category applies when the defendant is the only available caregiver for

their minor child or relative. U.S.S.G. § 1B1.13(1)(C).

      The Guidelines policy statement also includes a fifth “catchall” provision for

“extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C)” as determined by the Director of the Bureau of

Prisons. U.S.S.G. § 1B1.13, comment. n. 1(D) emphasis added).

      1. This Court’s discretion is not limited by the existing policy statement.

      Although Section 3582(c) directs the Court to grant a reduction in sentence where

doing so is consistent with any “applicable” policy statement, U.S.S.G. § 1B1.13 was last

amended in November 2018, before the First Step Act was passed, and it still requires a

motion filed by the BOP.

      Because the Commission has not updated its policy statement to account for the

changes imposed by the First Step Act, the overwhelming majority of district courts around

the country have ruled that, in the absence of applicable policy statements, courts “can

determine whether any extraordinary and compelling reasons other than those delineated

in [U.S.S.G. § 1B1.13] warrant” sentence modification. See, e.g., United States v.

Rodriguez, 2020 WL 1627331, at *4 (E.D. Pa. Apr. 1, 2020); United States v. Brown, --

F.Supp.3d --, 2019 WL 4942051, at *2 (S.D. Iowa Oct. 8, 2019).

      These courts have held that the First Step Act’s amendments demonstrate that the

existing policy statement no longer “complie[s] with the congressional mandate that the

policy statement must provide guidance on the appropriate use of sentence-modification
                                                                                        8



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 8 of 24
provisions under Section 3582.” United States v. Cantu, -- F. Supp. 3d --, 2019 WL

2498923, at *4 (S.D. Tex. June 17, 2019) (publication forthcoming).

       Further, because Congress enabled incarcerated persons to file “direct motions to

district courts” for sentence modification in part to “increase the use of compassionate

release,” the “only way” to give force to that command “is to allow district judges to

consider the vast variety of circumstances that may constitute ‘extraordinary and

compelling.’” Brown, 411 F. Supp. 3d at 451; United States v. Redd, 2020 WL 1248493 at

*7 (E.D. Va. March 16, 2020) (citing cases).

       Even where courts have not deemed § 1B1.13 entirely inapplicable due to the lack

of amendment, they have held that judges have authority based on the catch-all provision

in Application Note 1(D) which implicitly recognizes that other “compelling reasons”

could exist aside from what is listed. See United States v. Urkevich, 2019 WL 6037391, at

*3 (D. Neb. Nov. 14, 2019) (noting that § 1B1.13 never “suggests that [its] list [of criteria]

is exclusive”); United States v. Beck, ––– F. Supp. 3d ––––, 2019 WL 2716505, at *8

(M.D.N.C. June 28, 2019) (“Read as a whole, the application notes suggest a flexible

approach ... [and] recognize that the examples listed in the application note do not capture

all extraordinary and compelling circumstances.”).

       Consequently, the phrase “as determined by the Director of the Bureau of Prisons”

has no effect on the court’s discretion when determining what constitutes “extraordinary

and compelling” circumstances. United States v. Redd, 2020 WL 1248493, at *7 (E.D. Va.

March 16, 2020) (citing cases). See also United States v. Perez, 2020 WL 1180719, at *2
                                                                                            9



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 9 of 24
(D. Kan. Mar. 11, 2020) (“[A] majority of federal district courts have found that the most

natural reading of the amended § 3582(c) and § 994(t) is that the district court assumes the

same discretion as the BOP director when it considers a compassionate release motion

properly before it.” (internal quotation marks omitted)); United States v. Maumau, 2020

WL 806121, at *3 (D. Utah Feb. 18, 2020); United States v. Fox, 2019 WL 3046086 at *3

(D. Me. July 11, 2019); United States v. Rivernider, 2019 WL 3816671 at *2 (D. Conn.

Aug. 14, 2019); United States v. Bucci, 2019 WL 5075964 at *1 (D. Mass. Sept. 16, 2019);

United States v. Dusenbery, 2019 WL 6111418 at *3 n.3 (N.D. Ohio Nov. 18, 2019);

United States v. Schmitt, 2020 WL 96904 at *3 (N.D. Iowa Jan. 8, 2020).

       To the extent that Section 1B1.13 has any application, the Court should view itself

as standing in the position of the Bureau of Prisons. And now that the Court stands in the

shoes of the Bureau of Prisons, it is up to the Court to decide what circumstances qualify.

See Brown, 411 F. Supp. 3d at 449. The Government has conceded this point in other

cases.10

       Some cases from the District of Alaska have agreed with this reasoning. See United

States v. Valdez, Case No. 3:98-cr-0133–01-HRH, Doc. 647 at 5 (D. Ak. Nov. 6, 2019)

(holding that a district court is no longer bound to look to the director of the Bureau of



10
   In United States v. Young, the Government conceded that although the policy statement
provided “useful guidance,” the statement was not binding on the court. 2020 WL 1047815,
at *2 (M.D. Tenn. Mar. 4, 2020). The court went on to hold that federal judges are no
longer constrained by the BOP Director’s determination of what constitutes extraordinary
and compelling reasons.
                                                                                         10



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 10 of 24
Prisons for a catch-all definition of extraordinary and compelling reasons justifying a

reduction in sentence); United States v. Fields, Case No. 3:12-cr-00022-JKS-DMS, Doc.

223 at 9 (D. Ak. May 6, 2020) (“This Court is persuaded by the reasoning of those district

courts that it is not constrained by the BOP Director’s determination of what constitutes

extraordinary and compelling reasons for a sentence reduction and that it may consider any

reason it finds extraordinary and compelling.”).

       Here, this Court has discretion to assess whether Mr. Jenkins presents

“extraordinary and compelling reasons” for his release, regardless whether they fall within

or outside of those listed in the non-exclusive criteria of subsections (A)-(C) of the old

policy statement.

   2. A reduction in sentence for non-medical and non-age-related reasons is consistent
      with the BOP program criteria.
       At least one court has found that the existing BOP program statement does in fact

permit a reduction in sentence for reasons other than the specific examples identified in

U.S.S.G. § 1B1.13(1)(A)-(C). In a recent 80-page opinion, Judge Kearney in the Eastern

District of Pennsylvania found that an inmate who did not otherwise satisfy the specific

compassionate release criteria described under subsections (A)-(C) was entitled to

compassionate release under the catchall category, and that doing so was entirely consistent

with the existing Bureau of Prisons’ compassionate release criteria, Program Statement

5050.50. United States v. Adeyemi, Case No. 06-124, Doc. 198 (E.D. Penn. July 6, 2020).

The BOP factors include the nature of the defendant’s offense, the defendant’s personal


                                                                                         11



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 11 of 24
and criminal history, and whether release would minimize the severity of the offense.11

         Mr. Adeyemi was sentenced to serve a brutally long sentence which consisted of

multiple “stacked” mandatory minimum sentences for violations of 18 U.S.C. § 924(c)

predicated on armed robbery offenses. Mr. Adeyemi, who suffered from asthma, was also

at greater risk for complications if he was infected with COVID-19. Judge Kearney found

that, although neither circumstance fit squarely within the specific examples under

U.S.S.G. § 1B1.13, cmt. n.1(A)-(C), compassionate release was consistent with

Application Note 1(D). Mr. Adeyemi’s circumstances, including the concerns raised by his

health condition amidst a COVID-19 outbreak in his prison and his lengthy sentence,

fulfilled the factors outlined under the Director’s Program Statement 5050.50 for “other”

extraordinary and compelling reasons. Adeyemi, at 44-50.

         In the instant case, in addition to the medical concerns, Mr. Jenkins has an

opportunity to reside in a safe residence where he will be of great assistance to his elderly

grandparents, participate in treatment and continue to be supervised under his conditions

of supervised release (and additional safeguards, such as electronic monitoring, if the court

so requires). U.S.S.G. § 1B1.13(1)(C) recognizes that when the defendant is the only

available caregiver for their minor child or relative, this factor may be considered. Here, a

similar situation has arisen. Mr. Jenkins is willing and able to provide physical assistance

to his elderly grandparents and is, to counsel’s understanding, is the only relative available




11
     U.S. Department of Justice, Federal Bureau of Prisons, Program Statement 5050.50.
                                                                                           12



         Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 12 of 24
to provide such assistance. Under the combination of circumstances in this case, Mr.

Jenkins asks this court to grant compassionate release.

     3. Mr. Jenkins can establish “extraordinary and compelling” reasons based on his
        medical vulnerability to COVID-19.

        Even if this Court finds that it is constrained by the existing Guidelines policy

statement, Mr. Jenkins qualifies as an inmate suffering from a medical condition that makes

him more vulnerable to COVID-19. The comment to USSG 1B1.12 addresses conditions

that “substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). Mr. Jenkins’ has increased risk of serious health

consequences if he is infected with COVID-19 and remains in a facility where he cannot

socially distance and faces repeated exposure – in other words he cannot sufficiently

provide self-care in a correctional environment and there is a risk that if he is infected he

may not recover.

        A number of courts have concluded that releasing inmates who are especially

vulnerable to coronavirus is consistent with Comment Note 1(A)(ii)(I).12 For example, in



12
   Those orders that weigh COVID-19 vulnerability in the compassionate-release calculus
include Miller v. United States, 2020 WL 1814084, at *1,4 (E.D. Mich. Apr. 9, 2020);
United States v. Colvin, 2020 WL 1613943, at *3-4 (D. Conn. Apr. 2, 2020); United States
v. Resnick, 2020 WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020); United States v. Gonzalez,
2020 WL 1536155, at *2-3 (E.D. Wash. Mar. 31, 2020); United States v. Muniz, 2020 WL
1540325, at *2 (S.D. Tex. Mar. 30, 2020); United States v. Powell, No. 1:94-cr-316-ESH,
Dkt. No. 98 (D.D.C. Mar. 28, 2020); United States v. Campagna, 2020 WL 1489829, at
*1, 2 (S.D.N.Y. Mar. 27, 2020).
                                                                                          13



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 13 of 24
United States v. Zukerman, the district court found that Mr. Zukerman’s age, combined

with his medical conditions which included diabetes and hypertension, qualified as chronic

conditions that in the context of the COVID-19 pandemic substantially diminished the

defendant’s ability to provide self-care in a correctional environment. 2020 WL 1659880,

at *5 (S.D.N.Y. Apr. 3, 2020).

       In compassionate release proceedings across the country – including this district –

the Department of Justice has taken the position that inmates suffering from medical

conditions placing them at greater risk of injury or death due to COVID-19 exposure have

established “extraordinary and compelling” grounds for release under 18 U.S.C. § 3582(c).

See United States v. Wholecheese, Case No. 4:16-cr-8-RRB, Doc. 61 at 6 (Gov. Opp. Br.)

(“The government concedes that the CDC considers diabetics a high-risk group for

COVID-19 . . . and that extraordinary circumstances therefore currently exist.” (citing

U.S.S.G. §1B13.1, application note (1)(A)(ii)(I).”)).

       In a supplemental filing made in United States v. Wise, the Government

acknowledged that under DOJ’s own guidance, the defendant’s diabetes diagnosis

constituted “extraordinary and compelling circumstances,” during the current pandemic,

which justified compassionate release. United States v. Wise, 1:18-cr-00072-ELH, Doc.

185 (D. Md. May 18, 2020). The Government has made similar concessions in dozens of

other cases.13


13
  See, e.g., Government’s Supplemental Response, United States v. Firebaugh, 1:16-cr-
20341-UU, ECF 43 (SD. Fl. Jun. 1 2020) (defendant’s COPD and Type II diabetes present
                                                                                       14



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 14 of 24
        Based on his medical vulnerabilities to COVID-19, Mr. Jenkins cannot exercise

self-care in a correctional setting in the midst of the pandemic. He therefore satisfies the

U.S.S.G. policy statement found at U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

   C.      The conditions of confinement at federal facilities prevent effective control
           of COVID-19.

        On March 11, 2020, the World Health Organization officially classified the new

strain of coronavirus which causes COVID-19 as a pandemic.14 COVID-19 is a serious

disease that makes certain populations of people severely ill and can lead to death. About

20% of COVID-19 patients require hospitalization, about 10 times more than the

percentage of patients with the flu.15 It estimated to kill at least 10 people per thousand

infected, making it ten times more lethal than the seasonal flu. Id.16 On March 26, 2020,



“‘serious physical or medical condition(s) ... that substantially diminish[] the ability of the
defendant to provide self-care within the environment of a correctional facility and from
which he . . . is not expected to recover.’”); Government’s Response, United States v.
Feucht, 0:11-cr-60025, ECF 51 (S.D. Fla. May, 26, 2020) (conceding that if defendant
presents one of the CDC risk factors as confirmed by medical records, and who is not
expected to recover from that condition, presents an extraordinary and compelling reason
that would allow compassionate release even if that condition in ordinary times would not
allow compassionate release); Government’s Response, United States v. Washington, 4:04-
cr-02090-DCB-HCE, ECF 484 (D. Az. May 22, 2020) (same); Government’s Response,
United States v. Hird, 2:13-cr-0039-TJS, ECF 650 (E.D. Pa. May 19, 2020) (same).
14
   WHO Director-General’s Opening Remarks at the Media Briefing on COVID-19 – 11
March 2020, World Health Organization (Mar. 11, 2020), https://bit.ly/2W8dwpS.
15
   Pien Huang, How The Novel Coronavirus And The Flu Are Alike ... And Different,
www.npr.org                  (Mar.                  20,               2020)                  at
https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-
coronavirus-and-the-flu-are-alike-and-different.
16
   See also Nick Wilson et al., Case-Fatality Risk Estimates for COVID-19 Calculated by
Using a Lag Time for Fatality, 26 EID JOURNAL (prepublication June 2020),
https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.
                                                                                            15



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 15 of 24
the United States became the global leader in COVID infections.17

       As the Court is surely aware, incarcerated individuals are at greater risks to exposure

and transmission of COVID-19,18 and the consensus of public health experts is that

decarceration is necessary to slow COVID-19’s transmission.19

       It is widely agreed that conditions of imprisonment create the ideal environment for

the transmission of contagious diseases.20 It is also well established that COVID-19 case

rates have been substantially higher and are escalating much more rapidly in prisons than

in the U.S. population as a whole. According to a recent study published in the Journal of

the American Medical Association (JAMA), the known infection rate for COVID-19 in

jails and prisons is about 5.5 times higher than the general population, and the fatality

rate is approximately 3 times higher.21

       These findings should come as no surprise. Because inmates eat, sleep, bathe and

recreate together in close quarters, controlling the spread of infection in these environments




17
   Tom Porter, The US is Well on the Way to Having a Coronavirus Outbreak Worse than
China's or Even Italy’s, BUSINESS INSIDER (Mar. 26, 2020),
https://www.businessinsider.com/figures-show-us-soon-coronavirus-worse-china-2020-3.
18
   CDC, Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in
Correctional and Detention Facilities, https://bit.ly/2QNWn1d
19
   See generally, the April 1, 2020 letter from the Federal and Community Defenders to
the Attorney General, Exhibit D-5.
20
   Joseph A. Bick, Infection Control in Jails and Prisons, 45 CLINICAL INFECTIOUS
DISEASES 1047, 1047 (2007), https://doi.org/10.1086/521910.
21
   Brendan Saloner, Kalind Parish, Julie A. Ward, et. al, COVID-19 Cases and Deaths in
Federal and State Prisons, JOURNAL OF AMERICAN MEDICAL ASSOCIATION (July 8, 2020),
available at https://jamanetwork.com/journals/jama/article-abstract/2768249
                                                                                           16



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 16 of 24
is extraordinarily difficult.22 Once the virus enters a facility, the results are devastating.

Five of the biggest COVID-19 clusters in America have occurred within the walls of

correctional facilities.23 Federal facilities have seen some of the largest COVID-19

outbreaks in the United States; over 52,371 people in its facilities have tested positive for

the virus, and 228 federal inmates have died.24 On July 26, widespread testing revealed

949 positive cases – nearly the entire inmate population – at the Seagoville Federal

Correctional Institution in Dallas County, Texas, putting the facility at the top of the list

for active COVID-19 cases.25

       And even these numbers are certainly an undercount, because there is almost no

testing being conducted at the most seriously affected sites. In at least one facility, BOP

has declared all inmates presumptively infected, stopped testing altogether, and is refusing

to release infection estimates.26


22
   Attachment D-1 (declaration of Chris Beyrer, M.D.).
23
   Timothy Williams, Libby Seline and Rebecca Griesbach, Coronavirus Cases Rise
Sharply in Prisons Even as They Plateau Nationwide NEW YORK TIMES, (June 16, 2020)
(“By now, the five largest known clusters of the virus in the United States are not at nursing
homes or meatpacking plants, but inside correction institutions, according to data The New
York Times has been collecting about confirmed coronavirus cases since the pandemic
reached American shores.”), available at https://www.nytimes.com/2020/06/16/us/
coronavirus-inmates-prisons-jails.html
24
        https://www.bop.gov/coronavirus/index.jsp (last visited April 2, 2021).
25
   Kelly Davis, The Appeal, July 16, 2020, Coronavirus in Jails and Prisons (July 16,
2020) available at https://theappeal.org/coronavirus-in-jails-and-prisons-33/
26
   Nicholas Chrastil, Louisiana Federal Prison No Longer Testing Symptomatic Inmates
for Coronavirus Due To ‘Sustained Transmission,’ The Lens (Mar. 31, 2020) (available at:
https://bit.ly/34Az7tf) (“But the spokesperson said that the BOP would not be releasing the
number of presumed positive cases, making it impossible to know how many prisoners at
the facility have actually contracted the virus.”).
                                                                                           17



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 17 of 24
       As a practical matter, BOP is unable to accurately identify who has coronavirus and

who does not. The agency can do little more than screen for symptomatic coronavirus

carriers, mask and isolate any they find, and bar unnecessary visitors—which is precisely

what they are doing.27 Yet the screening involves no actual testing; rather, BOP asks

inmates two questions: has the inmate traveled anywhere risky in the last two weeks, or

has the inmate been in “close contact” with a diagnosed coronavirus patient:28 The staff

screening tool is little better—it just checks for fever, cough, or a runny nose:29

       This is a problem. Symptoms don’t even appear for “2–14 days after exposure,”

according to the CDC,30 and some estimates suggest as many as 60% of carriers may be

entirely asymptomatic.31 Other carriers are pre-symptomatic: researchers have found the

median incubation period is 5.1 days32—meaning recently-infected inmates will pass



27
   See Bur. of Prisons, BOP Implementing Modified Operations (available at:
https://bit.ly/2XzmsFt).
28
   See Bur. of Prisons, “Covid-19 Screening Tool,” available at: https://bit.ly/2Xxemx7.
29
   Bur. of Prisons, “Coronavirus Disease 2019 (COVID-19) Staff Screening Tool,”
available at https://bit.ly/3a5f7Al.
30
   Cntrs. for Disease Control, “Coronavirus Disease, Symptoms,” (July 16, 2020) (available
at: https://bit.ly/3bumnqt).
31
   Jane Qiu, “Covert coronavirus infections could be seeding new outbreaks,” Nature
(March 20, 2020) (available at: https://go.nature.com/3bxZeUd); see also Cntrs. for
Disease Control, Healthcare Professionals: Frequently Asked Questions (March 22, 2020)
(available at: https://bit.ly/2y6X6Eh) (noting “reports of asymptomatic infection with
COVID-19”); see also Xingfei Pan et al., “Asymptomatic cases in a family cluster with
SARS-CoV-2 infection,” 20 Lancet 410–11 (Feb. 19, 2020) (in three-person family, two
carried coronavirus but were asymptomatic) (available at: https://bit.ly/3ciw3oC).
32
   Stephen A. Lauer, Ph.D., The Incubation Period of Coronavirus Disease 2019 (COVID-
19) From Publicly Reported Confirmed Cases: Estimation and Application, Annals of
Internal Med. (Mar. 10, 2020) (abstract) (available at: https://bit.ly/2XztWbU).
                                                                                        18



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 18 of 24
BOP’s screening for almost a week before detection is even possible.33 Pre-symptomatic

and asymptomatic carriers are everywhere, and without widespread testing, BOP’s

screening cannot detect them.

       Apart from the questionable numbers, BOP fails to consistently follow its own

policies. Staff who should be quarantined after exposure aren’t.34 Prisons are failing to

stock basic essentials like soap.35 The situation is so poor that a union representing 30,000

BOP employees has filed an OSHA complaint because “staff who were screened and

ordered home” based on the screening tool shown above were “ordered back to work

within 48 hours.”36

       In short, the virus continues to spread, and despite well-intentioned BOP officials,

the agency is ill-equipped to confront one of the most infectious and deadly diseases of the

last century.

D.     Mr. Jenkins could face a high risk of serious illness or death if he contracts
       COVID-19.




33
   See generally Pien Huang, Can A Coronavirus Patient Who Isn't Showing Symptoms
Infect Others?, Nat’l Pub. Radio (Apr. 13, 2020) (available at: https://n.pr/2VoAirL).
34
   Joseph Neff & Keri Blakinger, Federal Prisons Agency ‘Put Staff in Harm’s Way’ of
Coronavirus, The Marshall Project (Apr. 3, 2020) (available at: https://bit.ly/2VkWuTC).
35
   See Letter from Jerrold Nadler, Chair, House Judiciary Comm., to William Barr, Att.
Gen., at 1 (Apr. 10, 2020) (“Reports from inside the Oakdale facility indicate that there is
a continuing lack of availability of personal hygiene products and that general sanitation is
lacking.”) (citing Sadie Gurman et al., Coronavirus Puts Prison Under Siege, Wall Street
Journal (Apr. 6, 2020) (available at: https://on.wsj.com/3a4TD6K).
36
   See Lia Russell, Union warns of coronavirus exposure in federal prisons, VA facilities
(Apr. 7, 2020) (available at: https://bit.ly/3a5r3C9).
                                                                                           19



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 19 of 24
       Mr. Jenkins submits that his medical condition qualifies as a serious physical or

medical conditions that, in the context of the COVID-19 pandemic, constitute

“extraordinary and compelling” circumstances that warrant his release from custody.

       The CDC and other medical authorities have clarified that COVID-19 is especially

dangerous for people with severe chronic medical conditions.37 As an incarcerated person,

it is impossible for Mr. Jenkins to follow the CDC’s recommendations to protect himself

from exposure to this highly-transmissible disease. Mr. Jenkins has reported to counsel

that in USP Canaan all inmates do not use masks, common items (such as phones and

computers) are not cleaned between users, and bunks are placed less than six feet apart.

       For this reason, many district courts have found that inmates like Mr. Jenkins who

suffer from CDC-recognized vulnerabilities are afflicted with a medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). See e.g., Jackson, 2020 WL 3396901, at *5 (N.D.

Ind. June 19, 2020) (defendant suffering from hypertension and bronchitis); United States

v. Madrigal, 2020 WL 3188268, at *2 (N.D. Cal. June 15, 2020) (defendant suffering from

severe obesity and hypertension); United States v. Purpera, 2020 WL 3272049, at *2

(W.D. Va. June 17, 2020) (hypertension and kidney disease); United States v. Perdigao,

2020 WL 1672322, at *1 (E.D. La. Apr. 2, 2020) (hypertension and cardiac problems).


37
   See CDC, Older Adults (Mar. 21, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/specific-groups/high-risk-complications/older-adults.html.
                                                                                           20



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 20 of 24
        Mr. Jenkins is both (1) more likely to contract COVID-19 as long as he remains in

BOP custody, and (2) more likely to develop severe complications from COVID-19 if

exposed. This risk of serious illness or death from the unprecedented global pandemic,

together with all of the other relevant factors in this case, presents an extraordinary and

compelling basis for sentence reduction.

   E.      Mr. Jenkins will not be a danger to the community if released, and a
           sentence of time served constitutes a sentence sufficient, but not greater
           than necessary, to accomplish the goals of sentencing.

        When extraordinary and compelling reasons are established, the Court must

consider the relevant sentencing factors in § 3553(a) to determine whether a sentence

reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Under all of the circumstances in this

case, the Court should conclude that the time that Mr. Jenkins has already served is

sufficient to satisfy the purposes of sentencing. Under Pepper v. United States, 562 U.S.

476, 490-93 (2011), the Court can, and indeed must, consider post-offense developments

under § 3553(a).

        Here, the overriding factor under § 3553(a) that was not present at the time of

sentencing is the COVID-19 pandemic and the serious risk it presents. Although the

circumstances of the present offense qualified Mr. Jenkins for the serious sentence

originally imposed, the sentencing purpose of just punishment does not warrant a sentence

that includes exposure to a life-threatening illness. In fact, the Eighth Amendment’s

prohibition on cruel and unusual punishment includes unreasonable exposure to dangerous

conditions in custody. Helling v. McKinney, 509 U.S. 25, 28 (1993); see also Wallis v.
                                                                                         21



        Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 21 of 24
Baldwin, 70 F.3d 1074, 1076 (9th Cir. 1995) (applying Helling to exposure to asbestos);

Brown v. Mitchell, 327 F. Supp. 2d 615, 650 (E.D. Va. July 28, 2004) (applying Helling to

contagious diseases caused by overcrowding conditions). The § 3553(a) factors can be met

in this case by an order of home confinement as a condition of supervised release.

       Additionally, Mr. Jenkins’ attempts at participating in programs and working in the

kitchen while serving about half of his sentence (subject to limitations on participation due

to COVID-19), establishes that the purposes of punishment have been met. Under Pepper,

the Court must also consider “the most up-to-date picture” of the defendant’s history and

characteristics, which “sheds light on the likelihood that [the defendant] will engage in

future criminal conduct.” 562 U.S. at 492. With the safeguards in his release plan (which

include strong family support and could include electronic monitoring and/or house arrest

with passes for treatment and work) has shown by willingness to participate in

rehabilitation that he no longer threatens public safety, and that granting him

compassionate release would not endanger the community.

       In a recent report, the American Civil Liberties Union examined crime rates in 29

localities that reduced their jail populations as a public safety measure in the wake of the

coronavirus pandemic.38 The analysis showed that these communities did not see any

increase in crime in the months after these jail reduction efforts were implemented. To the




38
 ACLU ANALYTICS, Decarceration and Crime During COVID-19 (July 27, 2020)
available at https://www.aclu.org/news/smart-justice/decarceration-and-crime-during-
covid-19/
                                                                                          22



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 22 of 24
contrary, in nearly every city, fewer crimes were reported between March and May, 2020

compared to the same time period in 2019. The study concluded that, during the relevant

time period, jail population and crime trends were “functionally unrelated.”.

       The totality of the circumstances demonstrate that reducing Mr. Jenkins’ sentence

to time served after serving about half of his time, the equivalent of a 50-month federal

sentence, is “sufficient, but not greater than necessary,” to serve the purposes of sentencing

under § 3553(a).

       Mr. Jenkins has a solid start on a release plan to ensure his safe transition to the

community, and continues to be willing to participate in treatment (which has not recently

been available to him while incarcerated due to COVID-19). In addition to assisting his

elderly grandparents, Mr. Jenkins plans to find work and participate in treatment. This court

has already set special conditions of probation to keep Mr. Jenkins on track. His existing

conditions of supervision require:

              1. The defendant shall participate in vocational, educational, and/or
       cognitive skills programs as directed by the probation officer, which
       programs may include job readiness training, skills development training,
       and cognitive skills development training. At the direction of the probation
       officer, the defendant may be required to pay for all or a portion of any such
       program.
              2. The defendant shall submit to a warrantless search of person,
       residence, vehicle, personal effects, place of employment, and other property
       by a Federal probation or pretrial services officer or other law enforcement
       officer, based upon reasonable suspicion of contraband or a violation of a
       condition of supervision. Failure to submit to a search may be grounds for
       revocation of supervision.
              3. In addition to submitting to drug testing in accordance with the
       Violent Crime Control and Law Enforcement Act of 1994, at the direction of
       the probation officer the defendant shall obtain a substance abuse assessment
                                                                                           23



       Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 23 of 24
         and participate in any recommended treatment. The treatment program must
         be approved by the United States Probation Office and the program must
         include testing to determine whether the defendant has reverted to the use of
         drugs or alcohol. At the direction of the probation officer, the defendant may
         be required to pay for all or a portion of any treatment program. In addition
         to urinalysis testing that may be a part of a formal drug treatment program,
         the defendant shall submit up to 12 urinalysis tests per month.
                4. The defendant shall refrain from the use and/or possession of any
         synthetic cannabis substances unless prescribed by a physician and such
         prescription is approved by the Court, and shall not use and/or be in the
         possession of any designer drugs.
                5. At the direction of the probation officer the defendant shall obtain
         a mental health assessment and participate in any recommended outpatient
         mental health treatment. The treatment program must be approved by the
         United States Probation Office. At the direction of the probation officer, the
         defendant may be required to pay for all or a portion of any treatment
         program. [Dkt. 84 at 5]


Considering these additional safeguards and his strong family support and guidance,

this court can be assured that Mr. Jenkins will not be a danger to the community if

released.

         DATED at Anchorage, Alaska this 3rd day of April, 2021.

                                                                 Respectfully submitted,
                                                                 JANE MARTINEZ
                                                                 CJA COUNSEL FOR DEFENDANT/PETITIONER
                                                                 /s/ Jane Martinez

                   Certificate of Service:
I hereby certify that on the above date I electronically filed
the foregoing and any attachments with the Clerk of Court
for the United States District Court for the District of
Alaska by using the district’s CM/ECF system. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Jane Martinez



                                                                                                    24



         Case 3:17-cr-00108-TMB Document 131 Filed 04/03/21 Page 24 of 24
